Citation Nr: 0941359	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  05-25 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment incurred from February 1, 
2004, through March 5, 2004, at Walter O. Boswell Memorial 
Hospital (Boswell) in Sun City, Arizona.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1961 to June 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 administrative decision of the 
Carl T. Hayden Veterans Affairs (VA) Medical Center (MC) in 
Phoenix, Arizona.

In April 2005, the Veteran testified at a personal hearing at 
the Phoenix VAMC.  A transcript of his hearing has been 
associated with the claims folder.

In his August 2005 substantive appeal, the Veteran requested 
that he be scheduled to testify at a personal hearing before 
a Veterans Law Judge at his local Regional Office (RO).  In a 
July 2006 statement, he noted he would attend a video 
hearing.  An August 2009 letter reflects that the Veteran was 
notified he had been scheduled for a videoconference hearing 
for October 2009.  The Veteran did not report for the 
hearing, and he has not requested a new hearing.  Therefore, 
his hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704(d) (2009).

The Board notes that the Veteran's October 2004 written 
statement includes a claim of entitlement to "reimbursement 
of 1/3 the private pay amount billed by Arizona State 
Veterans Home for nursing care from 05 March to 
[discharge]."  This issue is referred to the Phoenix VA 
Medical Center for adjudication.


FINDINGS OF FACT

1. The Veteran received unauthorized medical care at Boswell 
for acute renal failure from February 1, 2004, through March 
5, 2004.

2. The evidence of record reflects that the Veteran had no 
service-connected disabilities at the time of the 
unauthorized medical care.

3. Medical care received during this period was rendered for 
a condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.

4.  A VA facility was not feasibly available at the time the 
Veteran received treatment at Boswell from February 1, 2004, 
through March 5, 2004.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses for treatment for acute renal failure at 
Boswell Memorial Hospital from February 1, 2004, through 
March 5, 2004, have been met.  38 U.S.C.A. §§ 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.120, 17.1000-1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

It appears in this case that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
records on file are sufficient to resolve the matter in the 
Veteran's favor.  Any defect regarding VCAA must be 
considered harmless given the favorable action taken herein 
below.

II.  Unreimbursed Medical Expenses

The Veteran has filed a claim for payment or reimbursement 
for the cost of unauthorized private medical expenses 
incurred at Boswell from February 1, 2004, to March 5, 2004.  
Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. § 
17.54 (2009).

A veteran may obtain reimbursement for such unauthorized 
expenses under either 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 
1728.  Reimbursement pursuant to 38 U.S.C.A. § 1728 requires, 
among other things, either that the treatment have been 
related to a service- connected disability or that the 
veteran be a participant in a rehabilitation program under 38 
U.S.C.A. ch. 31.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
The evidence does not show, and the Veteran does not contend, 
that either of these conditions applies.  The Board, 
therefore, will consider the Veteran's claim pursuant to 38 
U.S.C.A. § 1725 only.

The criteria set forth in 38 U.S.C.A. § 1725 provide general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-VA facility for those 
veterans who are active VA health-care participants (enrolled 
in the annual patient enrollment system and recipients of VA 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725; 38 C.F.R. § 17.1002.  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106-177.  The provisions of the Act became 
effective as of May 29, 2000.

'Emergency treatment' under the statute is defined as medical 
care or services furnished when VA or other Federal 
facilities are not feasibly available and an attempt to use 
them beforehand would not be reasonable, when such care or 
services are rendered in a medical emergency of such nature 
that a prudent lay person reasonably expects that delay in 
seeking immediate medical attention would be hazardous to 
life or health, and only until such time as the veteran can 
be transferred safely to a VA or other Federal facility (the 
medical emergency lasts only until the veteran becomes 
stabilized).  38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002.

An example of when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable is when a veteran is brought to a 
hospital in an ambulance and the ambulance personnel 
determines that the nearest available appropriate level of 
care is at a non-VA medical center.  See 38 C.F.R. § 
17.1002(c).

In order to obtain reimbursement for non-VA emergency 
services furnished to a veteran for non-service-connected 
conditions, all of the criteria in § 1725 and its 
implementing regulations, C.F.R. §§ 17.100-17.1008, must be 
satisfied:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2009).


Where there is an approximate balance of positive and 
negative evidence in regard to a material issue, VA must give 
the benefit of the doubt to the veteran.  38 U.S.C.A. § 
5107(b).

In a June 2004 administrative decision, the Phoenix VAMC 
denied entitlement to VA payment of medical services provided 
at Boswell Hospital from February 1 to March 5, 2004.  This 
decision was based on the VAMC's determination that "VA 
facilities were feasibly available."  As a result of this 
finding, no portion of the Veteran's hospitalization was 
approved for reimbursement.

Primarily at issue in this case are the third and fourth 
elements of 38 U.S.C.A. § 1725, as the remainder of the 
criteria appear to have clearly been met.  The Board notes 
that the second element of 38 U.S.C.A. § 1725 is clearly met, 
as the circumstances surrounding the Veteran's 
hospitalization, described in more detail below, are such 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health.  

The third criteria require that a VA or other Federal 
facility/provider was not feasibly available and an attempt 
to use them before hand would not have been considered 
reasonable by a prudent layperson.  It is noted that these 
conditions are satisfied by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center.  

In the case at hand, the record reflects that the Veteran was 
taken by paramedics to Boswell on February 1, 2004.  
According to hospital records, the Veteran had been found by 
his uncle lying unconscious in a pool of urine and feces for 
an estimated four days.  The Veteran was admitted to the 
intensive care unit at Boswell for severe dehydration with 
possible sepsis and hypernatremia and acute renal failure.  
According to a February 11 gastroenterology consultation 
report, the Veteran had been hypotensive and unresponsive 
when the paramedics arrived at his home and had to be 
resuscitated with fluids and antibiotics.  

The Veteran lived less than two miles away from Boswell, and 
he lived more than fifteen miles away from the Phoenix VAMC.  
It was ultimately the paramedics' decision to bring the 
Veteran to Boswell, as the Boswell hospital records 
demonstrate the Veteran was either unresponsive or otherwise 
incapable of making decisions before he was admitted into the 
intensive care unit.  Contemporaneous medical records 
corroborate the Veteran's April 2005 contention that he was 
"somewhat incoherent, dehydrated, ... semidelirious at that 
point."  A February 2 plastic surgery consultation report 
notes that the Veteran "might benefit from surgery; however, 
I do not think he is mentally competent to make any decisions 
now....  In the meantime, I will talk with the medical power of 
attorney if he has any."  An infectious disease consultation 
from February 2 described the Veteran as having been 
"brought in to the emergency room with acute renal failure, 
altered mental status, and leukocytosis."  The Board finds 
that these circumstances satisfy the third element under 
38 U.S.C.A. § 1725 at the time of the Veteran's initial 
admission to Boswell on February 1, 2004.

The Board will next consider whether the Veteran remained 
eligible for reimbursement during his entire Boswell 
hospitalization.  Specifically, the Board will now address 
the question of whether a VA facility became feasibly 
available during his hospitalization and, if so, whether the 
Veteran could have safely been transferred to this facility.  
See 38 U.S.C.A. § 1725(d).  With respect to this portion of 
the appeal, the Board first notes that the Veteran's private 
hospital records demonstrate that hospitalization was 
required for the entire period through March 5.  These 
records support the Veteran's August 2005 statement that "I 
was bedridden and immobile during the entire period of my 
treatment at Boswell."  

A February 2 report notes "Severe dehydration with 
hypertension and sepsis, hypernatremia from acute and chronic 
renal failure, question of hypertension, myocardial 
infarction, coronary artery disease, rhabdomyolysis."  A 
February 4 nephrology consultation report gives an impression 
of acute renal failure secondary to dehydration and 
rhabdomyolysis, rule out obstructive uropathy and tubular 
interstitial nephritis, and question of chronic renal failure 
secondary to hypertension.  Impressions of status post fall, 
hypercalcemia secondary to dehydration, and rhabdomyolysis 
were also noted.  On February 7, the Veteran underwent 
debridement, irrigation, and repair with advancement flaps 
and a large mesh GammaGraft for one large and one small 
necrotic area on the lower back.  

These records further reflect that the Veteran was discharged 
from Boswell only after he had arranged to be transferred 
directly to the Arizona State Veterans' Home.

According to the Veteran's August 2004 notice of 
disagreement, "After admittance to Boswell, my repeated 
requests for transfer to a VA facility were denied by VA 
again and again during my stay of over four weeks."  In his 
August 2005 substantive appeal, the Veteran noted that he 
"was denied admittance (transfer) to VAMC Hospital despite 
beds being available, despite being fully eligible, despite 
about twenty attempts initiated by Boswell staff."  He 
further stated that "VA staff said that I would have to 
report in person to another administrative office to discuss 
something else before any transfer could be made.  How a 
bedridden, immobile, diapered man was supposed to do all this 
reporting to offices remains unknown."  The Veteran reported 
that he was informed that the VA medical center was not 
capable of performing his plastic surgery and that he would 
have to be referred to a  private hospital.  The Veteran 
stated that, after he had the surgery performed at Boswell, 
he "was denied admittance to VAMC hospital because the 
surgery had been done at a non-VA facility."

The Veteran's account of his efforts to be transferred to a 
VA hospital are corroborated by the contemporaneous notes 
from his Boswell social worker (SW).  The Board finds these 
notes to be extremely probative in establishing that a VA 
hospital was not feasibly available to the Veteran for any 
period during his Boswell hospitalization.

The earliest of the social worker's notes are dated February 
5.  One of these records states "? transfer to VA due to 
insurance reasons.  Pt agreeable."  

Another February 5 note states that the Veteran met with 
"M.D. who recommends that pt go to VA hospital where he 
receives normal care and has adequate coverage for needed 
surgery."  The social worker further noted that he called VA 
again and was told to fax the Veteran's information over so 
they could assess a transfer.

Another February 5 note states that the social worker "has 
not received a call back from the VA hospital (3 pages, 3 
messages, and 2 other calls [with] no message left have been 
made)."  The social worker noted that he had faxed all of 
the requested information to VA for transfer, and that he 
would follow up with VA on February 6.

A February 16 case management note includes a reference to 
"MSW referral for follow up Re: VA transfer etc."

Another February 16 note states that the social worker left 
messages for two individuals "requesting a call back about 
transfer to VA.  SW believes that VA offices may be closed 
for President's Day."  

A February 17 note states that the social worker received a 
voice mail from a VA employee.  He called back "and left 
message for her requesting call back [with] information about 
how to get pt in VA SNF [skilled nursing facility]."

A later February 17 note reflects that the social worker 
received a call back from the VA social worker "who states 
that pt is "non-service connected vet" (meaning pt is 
disabled, but not from something in military.)  VASW stated 
that pt should be able to be transferred to VA is he has 
acute needs.  She is going to look into why pt was not 
transferred from the ICU."  He noted that he later called an 
employee "at VA hospital transport to see why pt was not 
transferred and if he can be transferred now."

There are two pertinent February 18 notations of record.  It 
is unclear which one is earlier in time.  The first note is 
not marked with a time.  However, midway in the note, the 
time of 16:00 appears to be crossed out.  The second note is 
listed as having been written at 10:45AM.  Reading both of 
these notes in the context of the rest of the social worker's 
notes, it appears that the second note might come earlier in 
time and that the pages are out of order.  

The untimed February 18 note reflects that the VA social 
worker returned his call.  According to this record, the VA 
social worker "stated that she spoke [with] Dr. Piette who 
is the assistant chief of staff at the VA Hospital.  They can 
not accept pt because the surgery was done outside of their 
hospital.  They stated that it is not related to pt being 
service connected or non-service connected and that they 
would send this case out to any other hospital in a similar 
situation."  The social worker "was informed that pt can go 
to the VA [after] he is [discharged] and meet [with] their 
service eligibility worker in the VA Administration office to 
get assistance [with] current medical bill."  

The other February 18 note, from 10:45am, reflects that the 
VA social worker called asking him to fax the Veteran's 
progress notes, labs, nurses' notes, and vital signs from the 
past 48 hours.  "She stated that they currently have 6 beds 
available....  She stated that pt will need to pay for his own 
transportation to VA Hospital.  SW spoke [with] pt who is 
willing to go to VA Hospital and will pay for 
transportation."  

As noted above, it is unclear which of the February 18 notes 
was written earlier.  Reading these records in their claims 
file order, it is puzzling that VA would inform Boswell they 
had six empty beds and ask the social worker to fax over the 
Veteran's most recent records, and that the Veteran would 
agree to go to the VA hospital, and then no further mention 
would be made of the proposed move and the Veteran would 
remain at Boswell for another two weeks with no further 
effort to follow up on transferring to VA.  

If the 10:45 record came first, it would suggest that the VA 
social worker requested the Veteran's most recent medical 
records because six beds were available.  It would then 
follow that the Veteran's transfer was rejected following 
review of these medical records and consultation with the 
assistant chief of staff.  This would explain why there is no 
subsequent mention of transfer to a VA medical center 
following February 18, despite the Boswell social worker's 
continued coordination with the VA medical center to arrange 
the Veteran's eventual admission to the Arizona State 
Veterans' Home.

Based on the above, the Board finds that the record 
demonstrates the Veteran and Boswell Hospital attempted 
numerous times to arrange for his transfer to a VA medical 
center.  The record documents the Boswell social worker's 
diligence in sending VA the proper forms and medical records 
and in following up with VA to make sure the process was 
progressing.  The Board also observes that Boswell Hospital 
was motivated to transfer the Veteran to a VA hospital 
because the Veteran had incurred massive medical bills and 
had no health insurance.  Several of the social worker's 
notes outline Boswell's efforts to work out payment options 
with the Veteran and his uncle.  Furthermore, the Veteran's 
financial considerations made him willing to transfer, and 
the Boswell social worker's records reflect the Veteran even 
agreed to pay for his own transportation to the VA hospital 
in order to accommodate the transfer request.

The Board finds the Boswell social worker's notes to be 
highly probative evidence in favor of the Veteran's claim and 
further notes that the assertions made in these records have 
not been disputed by the Phoenix VAMC.  The Board notes that 
all three disapprovals of the Veteran's claim, from June 
2004, September 2004, and December 2004, appear to have been 
written by the same individual who, according to the February 
18 Boswell social worker's note, had determined the VA 
hospital could not accept the Veteran because the surgery was 
done outside of their hospital.  No discussion of the Boswell 
social worker's notes appears in any of the denials, despite 
three reviews of the Veteran's records, and despite the 
evidence in these records that directly supports the 
Veteran's claim.  The Board thus believes that the Phoenix 
VAMC has had the opportunity to explain its finding that VA 
facilities were feasibly available, and notes that it has not 
done so.

Accordingly, resolving reasonable doubt in favor of the 
Veteran, the Board finds that reimbursement for medical 
treatment received from February 1, 2004, to March 5, 2004, 
is granted, under the provisions of 38 U.S.C.A. § 1725.  See 
38 U.S.C.A. § 5107(b).




ORDER

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment incurred from February 1, 
2004, through March 5, 2004, at Walter O. Boswell Memorial 
Hospital is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


